Citation Nr: 0919466	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of head/neck 
trauma, to include angioplasty with stent placement of the 
distal left extracranial internal carotid artery (claimed as 
shunt placement).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 
1977.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the entitlement 
to service connection for shunt placement and for head and 
neck trauma.  

Initially, the Board notes that the RO separately considered 
the issue of service connection for shunt placement on both 
direct and presumptive (i.e., arteriosclerosis) bases.  The 
Veteran has not alleged, and the record does not indicate, 
that she has ever been diagnosed with arteriosclerosis.  
Moreover, the Veteran does not allege that the angioplasty 
with shunt placement is directly related to service.  Rather, 
the Veteran has testified that she believes the angioplasty 
with the shunt placement (due to carotid stenosis), is a 
residual condition of in-service head/neck trauma for which 
she also seeks service connection.  In this regard, the RO 
had also separately considered the issue of service 
connection for residuals of head/neck and trauma, but did not 
consider such residuals to include the shunt placement.  
Accordingly, the Board has recharacterized the claims on 
appeal, as reflected on the title page, consistent with the 
Veteran's assertions, that is, entitlement to service 
connection for residuals of a head/neck trauma, to include 
angioplasty with stent placement of the distal left 
extracranial internal carotid artery (claimed as shunt 
placement).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
residuals of trauma to the head and neck, including 
angioplasty with stent placement of the distal left 
extracranial internal carotid artery (claimed as shunt 
placement).  The claimed residuals are multifold and include, 
but are not limited to, arthritis of the neck, cervical 
strain, and carotid stenosis at C-1(which ultimately 
necessitated the stent/shunt placement).  

By way of history, service treatment records from January 
1974 reflect that the Veteran slipped in the shower and hit 
her head.  She reported having double vision and a headache 
secondary to the fall.  Neurological and musculoskeletal 
testing, including head X-rays, were normal at that time.  

In June 1974, service treatment records reflect that the 
Veteran complained of back pain, radiating from the neck to 
the lower back.  The diagnosis was musculospastic pain.  

In May 1975, service treatment records reflect that the 
Veteran was involved in a motor vehicle accident in which she 
apparently suffered whiplash injuries.  Subjectively, she 
complained of pain and stiffness in the cervical region of 
the neck.  The impression was cervical sprain; cervical 
fracture was ruled out by X-ray findings.  Several days 
later, the Veteran again presented to the dispensary with 
complaints of neck pain and stiffness; she reported having 
had a headache since the time of the accident.  Discharge 
examination revealed no abnormalities of the head or neck, 
and neurologic and vascular clinical evaluations were normal.  

With respect to post-service evidence of continued treatment, 
the Veteran testified that she has only received private 
medical treatment for head/neck/carotid stenosis conditions.  
She has reported continuing symptomatology since service, 
including frequent chiropractic treatment, and episodic 
blindness/low vision.  See Hearing Transcript, August 2007,  
p. 8.  Recently submitted medical evidence from the 
Presbyterian Hospital, dated in April 1998, reveals that the 
Veteran was treated for complaints of pain and numbness in 
both upper extremities and the upper chest area.  She 
reported having neck pain that radiated to her left arm.  
Notably, the impression was probable arthritis of the neck, 
with left arm pain of non-cardiac etiology. 

With respect to other residuals of the head/neck trauma, the 
Veteran recently submitted Aetna claims reports, dated in 
November and December 1998, which document blindness/low 
vision, carotid artery occlusion, and angioplasty/stent 
procedures. 

In March 2001, medical evidence submitted from the Emory 
University Hospital shows that the Veteran presented to the 
ER with complaints of blurred vision and pain in the left 
side of the body; a history of amaurosis fugax with high 
grade stenosis of the left extracranial internal carotid 
artery was reported.  An angiogram revealed 70 to 80 percent 
stenosis of the distal cervical right internal carotid artery 
at C-1; the focal tight stenosis was thought to be secondary 
to an old dissection or misuse.  

Notably, the Veteran has not been afforded a compensation 
examination for the purpose of determining the etiology of 
her cervical/neck pain (now diagnosed as probable neck 
arthritis), shunt placement, and/or any other potential 
residuals of the head/neck trauma.  In particular, there is 
no determination as to whether the 1975 and 1976 injuries to 
the head and neck resulted in residual neurologic, vascular, 
or musculoskeletal disabilities.  

Therefore, in light of the documented trauma to the head/neck 
while on active duty; the Veteran's contentions regarding 
continued symptomatology; and the current treatment records 
diagnosing probable neck arthritis and stenosis of the 
cervical carotid artery (shunt placement), the Board believes 
that VA examinations and related opinions are necessary.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist Veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

In the previous remand, the Board asked to RO to assist the 
Veteran in obtaining records from Dr. Joseph at Emory 
University Hospital, Dr. Wattie, a neurologist, Dr. Tong, the 
Veteran's surgeon, and Dr. Lauser, the Veteran's current 
physician.  The record shows that the Veteran submitted from 
Presbyterian Hospital, dated in 1996, and from Aetna 
Insurance Company.  These records do not appear to include 
evidence from the doctors listed above.  The RO sent her a 
letter asking her to fill out and return several VA Forms 21-
4142, which would give VA the authorization necessary to 
obtain records from the list of doctors she has provided.  As 
of this date, if the Veteran returned the requested forms, 
they have not been attached to the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the another 
opportunity to identify any private 
clinical records pertinent to the claim 
for residuals of head/neck trauma, to 
include records of neurological 
examinations, chiropractic records, 
statements of individuals who may have 
observed symptoms, and the like, which are 
not currently associated with the claims 
file.  The Veteran is asked to return the 
completed authorization forms for each of 
the physicians listed above in addition to 
any newly identified physician or 
treatment facilities.  

2.  The Veteran should be afforded the 
appropriate VA examinations, including 
vascular, orthopedic, and any other 
examinations deemed necessary to identify 
all residual disabilities of the 1974 fall 
and the 1975 motor vehicle accident, as 
documented in the service treatment 
records.    

The examiner who conducts the vascular 
examination should assign a diagnosis for 
each current vascular disability, and 
should provide an opinion as to whether it 
is at least as likely as not that any such 
vascular disabilities, to include stenosis 
of the cervical carotid artery with shunt 
placement, are residual to the head and 
neck trauma suffered in-service.  

The examiner who conducts the orthopedic 
examination should assign a diagnosis for 
each current disability of the cervical 
spine/neck, to include arthritis, and 
should provide an opinion as to whether it 
is at least as likely as not that any such 
cervical spine or neck disabilities are 
residual to the head and neck trauma 
suffered in-service.  

Each examiner should comment upon the 
nature, extent, and current degree of 
impairment manifested.  The examiner(s) 
should describe all symptomatology due to 
residuals of the head and neck trauma.  
The rationale for all opinions expressed 
should also be provided.

3. Then, readjudicate the claim on appeal.  
If any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be issued a Supplemental Statement 
of the Case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




